Fourth Court of Appeals
                              San Antonio, Texas
                                     May 28, 2019

                                 No. 04-18-00694-CV

                            Paul D. RICE and M. Susan Rice,
                                       Appellants

                                           v.

                     Charles C. HICKERSON and Eva M. Hickerson,
                                     Appellees

                   From the 452nd District Court, Mason County, Texas
                                Trial Court No. 175739
                     Honorable Robert Rey Hofmann, Judge Presiding


                                    ORDER
    The Appellant’s Unopposed Motion for Extension of Time to File a Reply Brief is
GRANTED. The reply brief is due on June 4, 2019.



                                                _________________________________
                                                Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court